The opinion of the Court was by
Whitman C. J.
This is a bill in equity. The defendant demurs to it, alleging that it contains no such facts as would authorize this Court, as a Court of equity, to take cognizance of it. On looking into the bill we find an allegation, that the defendant received a conveyance of an estate, therein described, in trust; and this Court has cognizance of trusts. But we think, that the bill should have stated something more ; it should appear that the conveyance was made in trust expressly; or by implication ; and, if by implication, such facts should be stated as would clearly show it to be such. It should appear either, that the whole consideration for the conveyance came from the plaintiffs; or that the plaintiffs had an equitable right to have the conveyance made to them ; and that the defendant well knew it; but that he, nevertheless, fraudulently procured it to be made to himself; or some other ground, from which a Court could be authorized to infer an implied, resulting, or constructive trust. The bill does not present any such case ; and therefore must be adjudged insufficient, and be dismissed.